SLOAN, J.
Defendant appeals from a conviction of the crime of armed robbery. Testimony of a detective as to oral admissions of participation in the alleged crime made to him by defendant requires that we remand the case for further proceedings.
 The case was tried before the decision in Jackson v. Denno, 1964, 378 US 368, 84 SC 1774, 12 L Ed2d 908, and of our decision in State v. Brewton, 1964, 238 Or 590, 395 P2d 874. Consequently, neither court nor counsel were aware of the requirement that the court make an independent finding that the admissions were voluntary prior to admitting the testimony of the detective in which he related the admissions. We are, therefore, obliged to return the case for further proceedings according to the Brewton formtilá.
Reversed and remanded.